Exhibit 10.1

 

AGREEMENT

 

This agreement (hereinafter referred to as the "Agreement") is made and entered
into on this 22nd day of October, 2013 ("Effective Date"), by and between;

 

Confederate Motors, a company registered and incorporated under the laws of
Delaware, with registration number 3965543 having its registered office at 3029
Second Avenue South, Birmingham, AL 35233 ,being represented through H. Matthew
Chambers , Chairman of the Board, President and CEO, authorized via Board
Resolution dated August 1, 2013 (hereinafter referred to as "Company" which
expression shall, unless it is repugnant to the context thereof , be deemed to
mean and include its nominees, successors and permitted assigns) of the FIRST
PART;

 

And

 

RHITI SPORTS MANAGEMENT LIMITED, a company registered under the laws of England
and Wales and incorporated under Companies Act 2006, with company number 8621919
, having its registered office at 36 Upper Brook Street, London, United Kingdom
W1K 7QJ, being represented through its director Mr.Arun Pandey (hereinafter
referred to as "Rhiti", which expression shall unless it is repugnant to the
context thereof , be deemed to mean and include its nominees, successors and
permitted assigns) of the SECOND PART.

 

"Company " and "Rhiti" are hereinafter collectively referred to as "Parties" and
individually as "Party"

 

WHEREAS:  

 

1.Company is inter-alia engaged in the business of manufacturing of automobiles.
2.Company is desirous of engaging Rhiti to provide services described herein and
Rhiti agrees to provide the services in accordance with the terms and conditions
contained in this Agreement . 3.THEREFORE , the Parties herein are desirous of
putting the terms of the arrangement in writing and have agreed to enter into
this Agreement on the terms and conditions set forth hereinafter.



 

NOW THIS AGREEMENT WITNESSETH AND IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES
AS UNDER:

 

1.Appointment of Rhiti:

a)The Company hereby appoints Rhiti to conduct market research and survey for
its line of products in United Kingdom ("Territory") and Rhiti hereby accepts
its appointment. b)It is expressly agreed between the Parties that, the
arrangement with Rhiti under this Agreement is on an exclusive basis and the
Company shall not enter into any arrangement and/ or agreement with respect to
the scope of work contemplated herein with any other person(s) / entity(ies) any
time during the Term (defined later) of this Agreement .



 

2.Fee:

a)Subject to the provisions hereof, Rhiti shall be entitled to a fee of GBP
20,000/ - (Great Britain Pound Twenty Thousand Only) (hereinafter referred to as
the "Fee") for undertaking the work as defined under clause 1 of this Agreement.
b)The Company shall pay Rhiti its Fee, within 30(thirty) days from the date of
receipt of the invoice from Rhiti. c)All payments to Rhiti shall be subject to
tax deductions under applicable laws.

 



 

 



  

3.Representation and Warranties of the Parties: Each Party hereto represents and
warrants to the other that:

a)it is duly organized and validly existing under the laws of the jurisdiction
of its establishment or incorporation; b)it has full legal power and authority
to carry on its business and to enter into this Agreement. c)this Agreement
shall, when executed, constitute legal, valid and binding obligations of such
Party, enforceable against it in accordance with its terms; d)neither the
execution of, nor the performance of its obligations under, this agreement ,
will conflict with, or result in a breach of terms and conditions, or constitute
a default under, or result in any violation of any law, rule, regulation,
authorization or approval of any Governmental Authority in the jurisdiction of
its incorporation, or of any agreement to which it is a party or is subject; and
e)Each Party agrees and acknowledges that the other Party is entering into this
Agreement on the basis of the representations and warranties set out in this
Agreement of the other Party and is relying on the accuracy and completeness of
such representations and warranties. f)Each of the Parties agrees to perform its
work as provided under this Agreement and comply with all applicable laws,
rules, regulations and Government orders.



 

4.Confidentiality:

a)Each of the Parties agrees, accepts and recognizes that the Confidential
Information which may be provided or communicated by either Party to the other
Party in connection with this Agreement and/ or in the course of performance
under this Agreement , shall be and shall remain the sole property of the Party
providing such Information and shall be of a strictly private and confidential
nature and shall be treated as confidential by the other Party. b)During the
Term of this Agreement and for a period of 3(three) years thereafter, the
Confidential Information shall be held in confidence by the Parties. No Party
shall disclose, publish, release, transfer or otherwise make available
Confidential Information in any form to any third party other than its
Affiliates without a prior written consent by the Party providing the
Confidential Information. Neither Party shall make use of any such Confidential
Information for any purpose whatsoever which is not required for the discharge
of its obligations under this Agreement , or to the disadvantage of the Party
providing the Confidential Information, nor shall the Party receiving such
Confidential Information divulge it to anyone other than the Party providing the
Information or persons designated or authorized by such Party. c)All
Confidential Information shall be returned forthwith by the Party receiving such
Confidential Information to the Party providing the Confidential Information on
the expiry/ termination of this Agreement or on demand by the Party providing
the Confidential Information.



 

5.Term:

a)This Agreement shall be effective from the Effective Date and shall be valid
for a period of 6(six) months from the Effective Date (hereinafter referred to
as the "Term"). b)This Agreement may be extended for further terms with mutual
consent of the Parties in writing.



 

6.Termination: This Agreement may be terminated:

a)With mutual consent of the Parties; or b)If either Party goes into liquidation
(other than a voluntary liquidation for the purposes of reconstruction and where
all the rights and obligations are validly assigned), administration or
receivership or ceases to carry on its business or is otherwise insolvent or
unable to pay its debts on time.

  

Notwithstanding such termination the subsisting rights and obligations of the
parties at the time of this Agreement shall survive.

 



2

 

 

 

7.Dispute Resolution:

a)The Parties shall negotiate in good faith and use reasonable efforts to settle
any dispute, difference or claim raised, arising out of or in connection with
this Agreement including the construction, validity, execution, performance,
termination or breach hereof (a 'Dispute'). b)If the Parties are unable to
resolve the Dispute amicably within 30 days, from the date either Party is
informed in writing from the other Party that a Dispute exists, any Party to the
Dispute may serve written notice on the other Party requiring that the Dispute
shall be referred to and finally resolved by arbitration under the LCIA Rules,
which Rules are deemed to be incorporated by reference into this clause.
c)Arbitration proceeding shall be conducted by sole arbitrator appointed with
the mutual consent of the Parties. The seat, or legal place, of arbitration
shall be London. The language to be used in the arbitral proceedings shall be
English. d)The written decision/ award rendered by the arbitrator shall be
final, binding, and conclusive upon both the Parties.



 

8.Miscellaneous:

a)Notice: All notices required or permitted hereunder shall be in writing and in
the English language and shall be sent by recognized courier or by facsimile
transmission (with confirming facsimile receipt) addressed to the address of
each Party set forth hereinabove, or to such other address as such other Party
shall have communicated to the other Party in writing. b)Assignment : This
Agreement and the respective rights, benefits and obligations embodied herein
shall not be assignable by either Party without the prior written consent of the
other Party hereto, which consent shall not be unreasonably withheld. Any
purported assignment in contravention of this section shall be of no force or
effect. c)Waiver: Save where this Agreement expressly provides, neither Party
shall be deemed to have waived any right, power, privilege or remedy under this
Agreement unless such Party shall have delivered to the other Party a written
waiver signed by an authorized officer of such waiving Party. No failure or
delay on the part of either Party in exercising any right, power, privilege or
remedy hereunder shall operate as a waiver, default or acquiescence thereof ,
nor shall any waiver on the part of either Party of any right, power, privilege
or remedy hereunder operate as a waiver of any other right, power, privilege or
remedy, nor shall any single or partial exercise of any right, power, privilege
or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy hereunder. d)Severabili
tv: If any provision of this Agreement or any part thereof is held by a court of
competent jurisdiction to be invalid or is rendered void, illegal or
un-enforceable in any respect under any law, the same shall be replaced by and
any omission shall be remedied by a corresponding provision which come as close
as legally and commercially possible to the express or implied intention of the
Parties and the validity, legality and enforceability of the remaining provision
shall not in any way be affected or impaired thereby . e)Amendments /
Modifications: No amendments and/ or modifications to this Agreement shall be
valid unless executed in writing and signed by both the Parties. f)Jurisdiction
and Applicable Laws: Any dispute arising out of this Agreement and/ or the
arbitration proceeding shall be subject to exclusive jurisdiction of courts of
England and Wales. This Agreement shall be governed by and construed in all
respect in accordance with the law of England and Wales. g)Entire Agreement:
This Agreement contains the entire agreement of the Parties with respect to the
subject matter of this Agreement and supersedes all previous communications,
representations, understandings and agreements, either oral or written, between
the parties with respect to the said subject matter.

 

3

 



 

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement on the day and
year first above written.

  





DATE: Dec. 24, 2013   DATE: November 16, 2013                          /s/ H.
Matthew Chambers   /s/ Arun Pandey Signed and Delivered by the within named
"Company"   Signed and Delivered by the within named "Rhiti"       Name: H.
Matthew Chambers   Name: Arun Pandey Title: Chairman of the Board,
CEO and President   Title:

 

Witnesses:

 

1. Pamela Miller   2. James Chambers  

 



4

 

 ADDENDUM  

This amendment to the Agreement dated October 22, .2013 ("Agreement") is made on
this 24th day of December, 2013 (hereinafter referred to as the "Addendum") by
and between;

  

RHITI SPORTS MANAGEMENT LIMITED, a company registered under the laws of England
and Wales and incorporated under Companies Act 2006, with company number
8621919, having its registered office at 36 Upper Brook Street, London, United
Kingdom W1 K 7QJ, being represented through its director Mr.Arun Pandey
(hereinafter referred to as the "Rhiti" which expression shall include, unless
repugnant to the meaning or context thereof, its successors, affiliates and
permitted assigns) of the FIRST PART;

 

AND

 

Confederate Motors, a company registered and incorporated under the laws of
Delaware, with registration number 3965543, having its registered office at 3029
Second Avenue South, Birmingham, AL ,being represented through H. Matthew
Chambers, CEO, Chairman of the Board, and President, authorized via Board
Resolution dated August 1, 2013 (hereinafter referred to as "Company" which
expression shall, unless it is repugnant to the context thereof, be deemed to
mean and include its nominees, successors and permitted assigns) of the SECOND
PART;

 

"Rhiti" and "Company" are hereinafter collectively referred to as the "Parties"
and individually as the "Party".

  

WHEREAS:

 

IParties entered into an Agreement dated October 22, 2013.    



IIPursuant to the execution of the Agreement, the Parties feel that the business
relationship will be a beneficial and a long term association between the
Parties and therefore, the Parties are desirous to revise the following clause
of the Agreement.

 

IIIThis Addendum, therefore, shall act as an amendment to the Agreement and
execution of this Addendum shall in no manner relieve the Parties from abiding
to the terms and conditions set forth in the Agreement or alter or amend any
other terms of the Agreement except the clause mentioned herein below.

  

NOW THIS AGREEMENT WITNESSETH AS UNDER:

 

Clause 2 shall be replaced with:

 

(a)Subject to the provisions hereof, Rhiti shall be entitled to 5.664% of equity
shares of the Company (i.e. 1,765,588 equity shares) for undertaking the work as
defined under the Agreement (hereinafter referred to as the "Fee"). (b)The
Company shall within 30(thirty) days from the date of execution of this
Addendum, take all necessary steps and complete any and all necessary documents
for the sale of 5.664 % equity shares (i.e. 1,765,588 equity shares) to Rhiti.

 

All capitalized terms used herein and not defined shall have the meaning
assigned to them in the Agreement.

 



5

 



 

IN WITNESS WHEREOF the Parties hereto have executed this Addendum on the day and
year first mentioned above.

 



DATE: Dec. 24, 2013   DATE: Dec 24, 2013                        /s/ Arun Pandey
  /s/ H. Matthew Chambers Signed and Delivered by the within named "Rhiti"  
Signed and Delivered by the within named "Company"     Name: Arun Pandey   Name:
H. Matthew Chambers Title:   Title: Chairman of the Board, CEO and President

 



Witnesses:

 

1. Varun Jindal     1. Pamela Miller         2. James Chambers

 



 

 

 

6

 

 